Citation Nr: 9920114	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postoperative radical neck dissection, with injury to Muscle 
Group XXIII, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for face and neck 
scars due to basil cell carcinoma of the face, with 
metastasis to the neck, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a maxillary fracture, currently evaluated as noncompensably 
(zero percent) disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946 and from December 1947 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 


REMAND

Under 38 C.F.R. § 19.31 (1998), it is the responsibility of 
the RO to issue a Supplemental Statement of the Case to an 
appellant subsequent to the RO's receipt of pertinent new 
evidence after the issuance of the most recent Supplemental 
Statement of the Case or Statement of the Case.  However, in 
this case, the RO did not issue a Supplemental Statement of 
the Case following receipt of a September 1998 VA general 
medical examination report, which contains evidence pertinent 
to the veteran's claims for increased evaluations for a 
postoperative radical neck dissection and for face and neck 
scars.  The Board would point out that this examination 
report was not added to the claims file in tandem with the 
medical evidence received by the Board in November 1998, for 
which the veteran waived consideration by the RO.  As such, 
the failure of the RO to issue a Supplemental Statement of 
the Case constitutes a procedural error warranting a remand 
in accordance with 38 C.F.R. § 19.9 (1998).

The Board also observes that the record reflects that the 
veteran underwent a VA dental and oral examination in August 
1998, and the claims file includes a document indicating that 
the report of this examination was completed and would be 
mailed to the RO.  A review of the claims file, however, 
indicates that this examination report has not been 
associated with the claims file.  As such, the RO should 
either locate the noted examination report or afford the 
veteran a new VA dental examination.

The determinations of the veteran's claims for increased 
evaluations for a postoperative radical neck dissection, face 
and neck scars, and residuals of a maxillary fracture could 
have a significant impact on his claim of entitlement to 
TDIU.  In this regard, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that if 
a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and must be decided together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Oklahoma 
City VA Medical Center and request a copy 
of the report of the veteran's August 
1998 VA dental and oral examination.  If 
received, the RO should associate this 
examination report with the claims file 
and proceed to paragraph 3.  If no 
examination report is available, the RO 
should proceed to paragraph 2.

2.  If no report of the veteran's August 
1998 VA dental and oral examination is 
available, the RO should afford the 
veteran a new VA dental examination.  The 
RO should provide the examiner with the 
veteran's claims file prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
conducted.  In the examination report, 
the examiner should discuss the nature 
and extent of any disability resulting 
from the veteran's residuals of a 
maxillary fracture.  All opinions and 
conclusions expressed should be 
accompanied by a complete rationale in a 
typewritten report.

3.  After completing any further 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
of entitlement to increased evaluations 
for a postoperative radical neck 
dissection, face and neck scars, and 
residuals of a maxillary fracture; and 
TDIU.  If the determination of any of the 
noted claims remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  No action is required on the 
veteran's part unless and until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


